Citation Nr: 0817338	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, 
diagnosed as degenerative joint disease and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1968 to August 1970.  After active service, the veteran 
served in the Army Reserve.  He had numerous unverified 
periods of active duty for training (ADT) and inactive duty 
training from 1970 to 2001.  The specific period of time at 
issue in the present case is a claimed period of ADT from 
September 2, 1997 to September 30, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for degenerative joint disease and degenerative 
disc disease of the low back.  The Board has rephrased the 
issue on appeal to more accurately reflect the veteran's 
claim which is that he has a low back disability which he 
claims was incurred during a period of ADT in September 1997.

In June 2004, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in June 2006, when 
it was remanded to obtain VA treatment records and records 
from the Social Security Administration (SSA).  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran had a lumbar strain during a period of ADT in 
September 1997.

2.  The veteran has a current low back disability diagnosed 
as degenerative joint disease and degenerative disc disease.  

3.  There is no competent medical evidence linking the 
veteran's degenerative joint disease and degenerative disc 
disease to the lumbar strain injury during the veteran's 
period of ADT in September 1997.


CONCLUSION OF LAW

A low back disability, diagnosed as degenerative joint 
disease and degenerative disc disease, was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, notice with 
respect to the claim for service connection was provided to 
the veteran in a letter dated May 2002, which was prior to 
the adjudication of the claim for service connection in the 
November 2002 rating decision.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
June 2006.  The claim was readjudicated subsequent to this in 
a March 2007 Supplemental Statement of the Case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; the veteran's contentions and hearing 
testimony; private medical records, VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for service connection for a low back disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2007).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT] during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training [IADT] during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing ADT, or for injury incurred 
during IADT.

The veteran claims that he injured his back during service in 
the Army reserve.  His written statements, and his June 2004 
hearing testimony, all assert that he injured his back in 
September 1997 while engaged in physical training during a 
period of ADT.  He also testified that, prior to this 
September 1997 injury, he did not suffer from any back pain.  

The RO has not verified any of the veteran's claimed periods 
of reserve service.  Reserve service medical records for the 
period of time from 1991 to 2001 have been obtained.  In 
these records are two different copies of a DA Form 2173, 
Statement of Medical Examination and Duty Status.  One copy 
indicates that the veteran was on ADT from September 2, 1997 
to September 30, 1997, while the other copy indicates the 
same period of time but indicates that the veteran as on 
"active duty."  For the purposes of this decision, the 
Board will concede that the veteran was an Army Reservist who 
was on a period of ADT during a period of time in question 
from September 2, to September 30, 1997.

The veteran specifically claims that, during ADT in September 
1997, he injured his back doing sit-ups.  He states that he 
was sent to the VA medical center for evaluation and 
treatment of the pain.  A DD Form 689, Individual Sick Slip, 
dated September 13, 1997 reveals that the veteran had "right 
side pain."  The diagnosis was muscle spasm and bed rest 
with cold pads was prescribed.  VA radiology reports dated 
September 13, 1997 are of record and confirm the veteran's 
assertion of going to VA at the time for evaluation of his 
low back pain.  These records reveal that x-ray examination 
of the veteran's dorsal and lumbosacral spine was conducted.  
The diagnostic impression was:  " degenerative spondylosis 
of the dorsal spine . . . degenerative spondylotic [sic] of 
the lumbar spine . . . discogenic disease L5 - S1 
paravertebral muscle spasm."  

The veteran continued to have evaluation of his low back pain 
at VA.  A December 1998 treatment record reveals a diagnosis 
of low back pain secondary to a herniated disc at L5-S1.  A 
VA consultation sheet dated April 1999 reveals that the 
veteran was evaluated for an epidural block to treat symptoms 
of low back pain with radiculopathy in the right leg.  
Interestingly, this record indicates that the veteran 
reported a history of low back pain since 1985 with lifting 
and carrying items at his civilian employment.  This 
contradicts his 2004 hearing testimony that he had not 
suffered low back pain before the injury during ADT.  This 
record also reports the veteran's 1997 back pain during ADT 
and that subsequent evaluation had identified degenerative 
disc disease.  

VA records further reveal that in November 2001, computed 
tomography (CT) examination of the veteran's lumbar spine was 
conducted and revealed bulging intervertebral discs at L4-5 
and L5-S1.  VA records dated until the present have been 
obtained, and reveal periodic treatment for complaints of low 
back pain.  

In October 2002, a VA Compensation and Pension examination of 
the veteran was conducted.  The examiner reviewed the 
evidence of record and the veteran reported having low back 
pain dating to the injury in September 1997.  After full 
examination and review of radiology reports, the diagnosis 
was degenerative joint disease of the lumbar spine and 
discogenic disease (degenerative disc disease) of L5-S1.  The 
physician reviewed all of the evidence of record and stated 
the medical opinion that "one does not develop degenerative 
joint disease with sacroiliitis on a[n] annual training.  
This is due to natural process of aging."  The examining 
physician further stated that review of the evidence of 
record revealed that the veteran had back pain dating from 
1985 and that the veteran's "present low back condition 
diagnosed on the examination dated 10/03/02 is not 
etiologically related to the lumbar strain that took place on 
9/13/97."

In May 2002, almost five years after the injury during ADT, 
the veteran's reserve unit submitted a DA Form 2173, 
Statement of Medical Examination and Duty Status to a 
physician for a finding.  In September 2002, the physician 
made his finding.  The final record indicates that the 
veteran was on ADT from September 2, 1997 to September 30, 
1997 and that while preforming physical training the veteran 
injured his back doing sit-ups and was taken to VA hospital 
for further check-ups.  The physician's assessment was that 
the veteran had an injury during ADT which was in the line of 
duty.  The specific injury indicated was lumbar strain while 
doing sit-ups.  

The preponderance of the evidence is against the veteran's 
claim for service connection.  The evidence of record clearly 
shows that the veteran has a current low back disability 
which is diagnosed as degenerative joint disease and 
degenerative disc disease.  The 1997 VA radiology reports 
also reveal that these disorders existed in September 1997 at 
that time to the back injury during ADT.  The service medical 
records also clearly show a diagnosis of lumbar strain from 
doing sit-ups during ADT in September 1997.  There is no 
competent medical evidence which shows that the lumbar strain 
during service in any way caused or aggravated the veteran's 
lumbar degenerative joint disease and degenerative disc 
disease.  Rather, the only competent medical opinion of 
record indicates that these disabilities pre-existed the 
veteran's ADT in 1997 and are unrelated to the lumbar strain.  
The medical opinion of record specifically indicates that the 
disabilities are due to the natural process of aging.  
Accordingly, service connection must be denied.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those indicated above, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability, diagnosed as 
degenerative joint disease and degenerative disc disease, is 
denied.  



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


